JOHNSON, Judge,
concurring and dissenting.
With respect to the appeal by the Hospital of the University of Pennsylvania and Doctors Gennarelli and Rogers, I agree with the majority that the expert testimony with regard to the administration of physiotherapy was both competent and sufficient to establish the standard of care. I must respectfully dissent from my colleagues’ conclusion that Dr. Dillon’s testimony was insufficient to establish that the failure to administer the drug didronel deviated from the accepted standard of medical care.
*542I find no fault in the rules of law to be applied in considering this appeal as set forth by President Judge Rowley in his Opinion. However, I find, upon my own review of the testimony of Dr. Dillon, that there is ample testimony to support the jury verdict. I cannot say that the verdict entered against Dr. Gennarelli was improper. Accordingly, I dissent from the entry of judgment notwithstanding the verdict in his favor.
Since I find no fault with the jury’s verdict, I would address the contentions that the award of delay damages was improper and the cross-contention that the plaintiffs are entitled to post-verdict interest both on the delay damages’ portion of the molded verdict and up to entry of final judgment. Both of these issues have been adequately covered in the Opinion of the distinguished trial court, the Honorable Levan Gordon, dated November 28, 1990 and filed December 4, 1990, pages 9 through 13. On these issues, I would affirm on that portion of Judge Gordon’s Opinion.
FORD ELLIOTT, J., joins.